Name: Decision No 3/98 of the ACP-EC Customs Cooperation Committee of 17 December 1998 derogating from the definition of 'originating products' to take account of the special situation of the Republic of the Seychelles regarding their production of canned tuna (HS heading ex 1604) (notified under document number C(1998) 3548)
 Type: Decision
 Subject Matter: international trade;  foodstuff;  Africa;  cooperation policy;  European construction;  fisheries
 Date Published: 1999-01-20

 Avis juridique important|21999D0120(02)Decision No 3/98 of the ACP-EC Customs Cooperation Committee of 17 December 1998 derogating from the definition of 'originating products' to take account of the special situation of the Republic of the Seychelles regarding their production of canned tuna (HS heading ex 1604) (notified under document number C(1998) 3548) Official Journal L 015 , 20/01/1999 P. 0008 - 0009DECISION No 3/98 OF THE ACP-EC CUSTOMS COOPERATION COMMITTEE of 17 December 1998 derogating from the definition of 'originating products` to take account of the special situation of the Republic of the Seychelles regarding their production of canned tuna (HS heading ex 1604) (notified under document number C(1998) 3548) (1999/46/EC)THE ACP-EC CUSTOMS COOPERATION COMMITTEE,Having regard to the fourth ACP-EEC Convention signed at LomÃ © on 15 December 1989 as revised by the Agreement signed in Mauritius on 4 November 1995, and in particular Article 31(1 to 10) of Protocol 1 thereto,Whereas the said Protocol provides for derogations from the rules of origin to be granted whenever the development of an existing industry or the establishment of a new one warrants it;Whereas on 2 September 1998 the African, Caribbean and Pacific States (ACP States) submitted a request, on behalf of the Government of the Republic of the Seychelles, for a derogation from the rule of origin in the Protocol, in respect of canned tuna produced by this country from 1 September 1998 to 29 February 2000, for 1 800 tonnes per year;Whereas the Community canning industry is already subject to intense competitive pressure; whereas, in particular, labour-costs are fundamental to the pricing; whereas any additional opening of the market beyond the one granted in this Decision to products from countries with low labour-costs would distort competition and cause serious damage to Community industries producing canned tuna; whereas this is particularly true at present where the Community market is stagnating, with some Member States more badly affected than others;Whereas the derogation is requested under the relevant provisions of Protocol 1, particularly with regard to Article 31(5) concerning island ACP States, the level of the added-value in the proposed manufacturing process in the Seychelles and the economic and social impact in the Seychelles of granting the derogation;Whereas the derogation, limited in quantities, would not cause serious injury to an established Community industry taking into account the quantities of the imports envisaged; provided that certain conditions relating to quantities, surveillance and duration are respected;Whereas therefore, pursuant to Article 31(1), a derogation can be granted to the Seychelles in respect of 850 tonnes for 1998, of 1 500 tonnes for 1999, and 200 tonnes for the period from 1 January 2000 to 29 February 2000,HAS DECIDED AS FOLLOWS:Article 1 By way of derogation from the special provisions in the list in Annex II to Protocol 1 of the fourth ACP-EEC Convention, canned tuna of HS heading ex 1604 manufactured in the Republic of the Seychelles from non-originating fish, shall be regarded as originating in this country in accordance with the terms of this Decision.Article 2 The derogation provided for in Article 1 shall apply to the quantities shown in the Annex to this Decision which are exported by the Republic of the Seychelles from 1 September 1998 to 29 February 2000.Article 3 The quantities referred to in Article 2 shall be managed by the Commission, which shall take all administrative action it deems advisable for their efficient management.Where an importer presents in a Member State a declaration of entry for free circulation including an application for the benefit of this Decision, the Member State shall, if the declaration has been accepted by the customs authorities, notify the Commission of its wish to draw the amount corresponding to its requirements.Applications to draw showing the date of acceptance of declarations shall be transmitted to the Commission without delay.Withdrawals shall be granted by the Commission in order of date of acceptance of declarations of entry for free circulation by the Member States' customs authorities provided that the available balance permits.If a Member State fails to use a withdrawal it shall return it as soon as possible to the appropriate quota.If requests exceed the available balance of a given quota, quantities shall be allocated on a pro rata basis. The Commission shall inform the Member States of withdrawal on the quotas.Each Member State shall ensure that importers have continuous and equal access to the amounts available as long as the balance permits.Article 4 The customs authorities of the Seychelles shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 1. To that end, all the certificates they issue pursuant to this Decision shall bear a reference to it. The competent authorities of the Seychelles shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR.1 have been issued pursuant to this Decision, and the serial numbers of those certificates.Article 5 Box 7 of EUR.1 certificates issued under this Decision shall contain the words:'Derogation - Decision No 3/98`.Article 6 The African, Caribbean and Pacific States (ACP States) and the Member States and the European Community shall take the measures necessary on their part to implement this Decision.Article 7 This Decision shall enter into force on the date of its adoption.This Decision shall apply as from 1 September 1998.Done at Brussels, 17 December 1998.For the ACP-EC Customs Cooperation CommitteeMichel VANDEN ABEELEPhilip MAINGI MWANZIAThe Joint ChairmenANNEX >TABLE>